Case: 20-50869     Document: 00516050674         Page: 1     Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 12, 2021
                                  No. 20-50869
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Scott Coalwell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-746-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          A jury convicted Defendant-Appellant Scott Coalwell on three counts
   of mailing threatening communications in violation of 18 U.S.C. § 876(c).
   Coalwell was sentenced to concurrent prison terms of sixty months on Count




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50869      Document: 00516050674           Page: 2    Date Filed: 10/12/2021




                                     No. 20-50869


   One, sixty months on Count Two, and seventy months on Count Three. He
   timely appealed.
          Section 876(c) proscribes: (1) knowingly depositing in the mail or
   causing to be delivered by the Postal Service (2) a communication addressed
   to any other person (3) that contains “any threat to injure” the person of the
   addressee or of another. See United States v. Stoker, 706 F.3d 643, 647 (5th
   Cir. 2013). Coalwell maintains that there was insufficient evidence to prove
   that the letters underlying his convictions on Counts Two and Three
   contained any threats. We have defined the term “threat” as “a serious
   statement expressing an intention to inflict bodily injury upon someone.”
   United States v. Turner, 960 F.2d 461, 463-64 (5th Cir. 1992) (internal
   quotation marks omitted).       The threat element focuses on whether a
   reasonable recipient, familiar with the context of the communication, would
   interpret the language in the communication as a threat. United States v.
   Daughenbaugh, 49 F.3d 171, 173-74 (5th Cir. 1995). Whether the language in
   a communication constitutes a “threat” is a factual issue for the jury to
   decide, and the subjective reaction of the recipient is probative of the issue.
   Id.
          Coalwell appears to concede that the language in his letters could be
   taken as a threat by a reasonable person, but he contends it is equally plausible
   that another reasonable person would not have construed his letters as
   containing threats. When the record supports conflicting inferences, we
   presume that the trier of fact resolved the conflict in favor of the verdict and
   defer to that resolution. United States v. Vargas-Ocampo, 747 F.3d 299, 301
   (5th Cir. 2014) (en banc). Our review is limited to considering “whether,
   after viewing the evidence in the light most favorable to the prosecution, any
   rational trier of fact could have found the essential elements of the crime
   beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).




                                          2
Case: 20-50869      Document: 00516050674          Page: 3    Date Filed: 10/12/2021




                                    No. 20-50869


   Applying that standard, we conclude that the evidence at trial was sufficient
   to support Coalwell’s convictions on Counts Two and Three.
          Coalwell also challenges the district court’s application, over his
   objection, of a six-level enhancement under U.S.S.G. § 2A6.1(b)(1). That
   enhancement applies when “the offense involved any conduct evidencing an
   intent to carry out such threat.” Id. The district court committed clear error
   when it found the enhancement applicable based only on language in the
   letters themselves and a conversation with an investigator indicating
   Coalwell’s intent to carry out his threats. United States v. Jordan, 851 F.3d
   393, 401 (5th Cir. 2017); United States v. Goynes, 175 F.3d 350, 353, 355 (5th
   Cir. 1999). It is conduct that triggers the enhancement, and, despite the
   Government’s assertion to the contrary, the record does not reveal any overt
   act by Coalwell that would allow us to uphold the enhancement on an
   alternative ground. Goynes, 175 F.3d at 355. Furthermore, the Government
   fails to establish that the error was harmless. See United States v. Juarez, 866
   F.3d 622, 633-34 (5th Cir. 2017); United States v. Ibarra-Luna, 628 F.3d 712,
   713-14 (5th Cir. 2010).
          Coalwell’s convictions are AFFIRMED.                 His sentence is
   VACATED and the case REMANDED for resentencing, consistent with
   this opinion.




                                          3